Citation Nr: 0528712	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  01-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for temporomandibular 
joint disease with headaches, claimed as secondary to the low 
back disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

5.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a right knee injury with 
degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 4, 1982, to 
December 21, 1982, and from April 1985 to July 1988.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a low back disorder, temporomandibular joint disease with 
headaches, and a left knee disorder, and determined that new 
and material evidence had not been received to reopen a claim 
for service connection for a bilateral foot disorder.  In a 
November 2001 rating decision the RO denied an increased 
rating for the right knee disability.  The veteran perfected 
an appeal of the April 2000 and November 2001 decisions.

In his May 2001 substantive appeal the veteran requested a 
hearing before the RO's Decision Review Officer.  A hearing 
was scheduled for July 2001, September 2003, and October 
2003, but each time the veteran requested that it be 
rescheduled.  It was again rescheduled for January 2004.  He 
failed to appear for the January 2004 hearing, but in a 
January 2004 substantive appeal he requested a hearing before 
a Veterans Law Judge sitting at the RO.  That hearing was 
scheduled for March 2005, but 10 days prior to the hearing 
the veteran asked that that hearing be rescheduled on the 
basis that he needed additional time to obtain evidence.  The 
request to reschedule was granted, and the hearing was 
rescheduled in May 2005.  One week prior to the May 2005 
hearing the veteran again requested that the hearing be 
rescheduled for one year in the future, to enable him to 
obtain additional evidence.  His request to reschedule was 
not granted, but he failed to appear for the May 2005 
hearing.

In accordance with 38 C.F.R. § 20.704(c), a request for a 
change in a hearing date may be made at any time up to two 
weeks prior to the scheduled hearing date if good cause is 
shown.  If the request for a postponement is not granted and 
the veteran fails to appear, the request for a hearing will 
be considered to have been withdrawn.  Because the veteran 
did not request a change in the hearing date two weeks prior 
to the scheduled date of the hearing, his request for 
postponement was not granted, and he failed to appear for the 
hearing, the Board finds that his request for a hearing is 
considered to have been withdrawn.

The issues of service connection for a low back disorder and 
temporomandibular joint disease with headaches and an 
increased rating for the right knee disorder are addressed in 
the remand portion of the decision below.  These issues are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The AMC will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled any duty to assist him 
in developing that evidence.

2.  Clear and unmistakable evidence shows that the veteran's 
left knee disorder pre-existed his entrance into active 
service and was not aggravated during service.

3.  In a May 1999 rating decision the RO denied entitlement 
to service connection for a bilateral claw toe deformity of 
the feet (claimed as a hammertoe condition).  The veteran was 
notified of the May 1999 decision and did not appeal.

4.  The evidence received subsequent to the May 1999 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is not material, 
however, because it does not bear directly and substantially 
on the issue of whether the bilateral foot disorder pre-
existed service or was aggravated during service, and it need 
not be considered in order to fairly decide the merits of his 
claim.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

2.  The May 1999 rating decision in which the RO denied 
entitlement to service connection for a bilateral foot 
disorder is final, new and material evidence has not been 
received, and the claim is not reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in December 2000, August 
2003, and May 2005 by informing him of the evidence required 
to establish entitlement to service connection, including the 
definition of new and material evidence.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the notices were sent following the May 1999 
decision, the veteran has had almost five years following the 
initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following issuance of the 
notices the RO received additional evidence and re-
adjudicated the substantive merits of the veteran's claim in 
the April 2001 statement of the case and a July 2001 
supplemental statement of the case.  In re-adjudicating the 
claim the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
The Board finds, therefore, that the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).

Because the claim for service connection for a bilateral foot 
disorder was received prior to August 2001, the veteran must 
first present new and material evidence to reopen the claim 
before the duty to assist is applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c) 
(2005).  As will be shown below, the Board has determined 
that new and material evidence has not been received, and 
denied reopening of the claim.  For that reason the Board has 
no duty to assist the veteran in obtaining evidence in 
support of the claim for service connection for a bilateral 
foot disorder.

Regarding the claim for service connection for a left knee 
disorder, the statutes and regulation provide that VA will 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified.  The veteran 
presented private medical records in support of his claim.  
The RO has not, however, provided him a VA medical 
examination or obtained a medical opinion pertaining to the 
left knee.  The Court has held, however, that VA is not 
required to provide a medical examination or obtain a medical 
opinion if the record does not already contain evidence of an 
in-service event, injury, or disease.  That development is 
not required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  

The veteran's service medical records show that he had 
osteochondritis dissecans in the left knee prior to entering 
active service, and that he did not register any complaints 
or receive any treatment for the left knee during service or 
for many years thereafter.  In the absence of evidence of 
disability in the left knee during service the Board finds 
that a medical opinion is not required in this case because 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  Duenas, 18 Vet. App. 
at 517.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).
Service Connection for a Left Knee Disorder

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  A veteran is presumed to have been in sound 
condition when enrolled for service, except for any disease 
or injury noted at the time of enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  The veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); see Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

Aggravation of a pre-existing disease or injury will be found 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a).   Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Factual Background

The veteran's service medical records show that he was 
examined for enlistment in January 1982, at which time he did 
not report having any joint problems and examination showed 
the lower extremities to be normal.  He entered service in 
November 1982, and was not found to have any disqualifying 
disabilities.  On November 29, 1982, less than a month after 
he entered service, he complained of pain in the left knee.  
He also reported having injured the knee 10 years previously.  
His complaint was initially assessed as chondromalacia 
patella.

In December 1982 he again complained of left knee pain of a 
week and a half in duration.  An X-ray study then showed 
evidence of aseptic necrosis (osteochondritis dissecans) on 
the joint line of the medial femoral condyle.  He was then 
referred for an orthopedic evaluation in order to determine 
whether he was fit for duty.  When evaluated by the 
orthopedist he reported having injured the left knee 10 years 
previously while playing basketball.  The orthopedist 
reviewed the X-rays and found that the osteochondritis 
dissecans existed prior to entry into service, and 
recommended that the veteran be separated from service.

The veteran's case was presented to a Medical Review Board 
(MRB) in December 1982.  The MRB noted that the veteran had 
less than one month of active duty when he was found to have 
osteochondritis dissecans in the left knee.  When appearing 
before the MRB he reported a two-year history of popping, 
pain, and occasional swelling in the knee.  He began recruit 
training on November 14, 1982, and within a few days reported 
to sick call with left knee pain.  The MRB determined that 
the veteran did not meet the minimum physical standards for 
enlistment, and that the disability in the left knee existed 
prior to his entry into service and was not the result of 
service.  The veteran was then separated from service due to 
an enlistment error, i.e., failure to meet enlistment 
physical standards.

The veteran again entered service in April 1985.  The report 
of a physical examination on entering the second time, if one 
was conducted, is not of record.  The service medical records 
covering the veteran's active duty from April 1985 to July 
1988 are silent for any complaints or clinical findings 
pertaining to the left knee.  Examination on separation from 
service in July 1988 revealed no abnormalities in the left 
knee.

The veteran initially claimed entitlement to VA compensation 
benefits in July 1988, at which time he made no reference to 
any left knee disability.  He apparently tried to re-enlist 
in military service, in that an enlistment examination was 
again conducted in April 1993.  He did not report any 
problems with the left knee at that time, and examination 
showed the left lower extremity to be normal.

There is no medical evidence of the current symptoms in the 
left knee until February 1999, at which time the VA medical 
records show that the veteran complained of popping in the 
left knee for the previous ten years.  An X-ray of the left 
knee in October 1998 was normal, but an X-ray in February 
2000 was interpreted as showing mild degenerative changes.  
An X-ray in July 2001 revealed osteochondritis in the medial 
femoral condyle.  A magnetic resonance image (MRI) in July 
2001 showed the osteochondritis, a tear in the posterior horn 
of the lateral meniscus, and the possibility of a partial 
tear in the lateral collateral ligament.  The veteran 
presented the report of a private MRI in January 2002, which 
showed no abnormality other than the osteochondritis 
dissecans in the medial femoral condyle.


Analysis

A left knee disability was not noted when the veteran was 
initially examined for entry into service in January 1982, 
and the report of any examination conducted when he re-
entered service in April 1985 is not of record.  He is, 
therefore, presumed to have been in sound condition when 
entering service, unless the evidence clearly and 
unmistakably shows that the left knee disability pre-existed 
service and was not aggravated during service.  The 
orthopedist and MRB found in December 1982, within a month 
and a half of his entering service, that the osteochondritis 
dissecans pre-existed his entry into service in November 
1982.  There is no medical evidence to the contrary.  The 
veteran's assertion that his left knee disability was caused 
by favoring his service-connected right knee is not probative 
because he is not competent to provide evidence of the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person is not competent to 
provide evidence that requires medical knowledge).  The Board 
finds, therefore, that the evidence clearly and unmistakably 
shows that the left knee disability pre-existed service.

There is no evidence of any complaints or clinical findings 
pertaining to the left knee during active service from April 
1985 to July 1988.  In addition, there is no evidence of any 
left knee symptoms for more than 10 years after the veteran's 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (the absence 
of medical treatment for the claimed condition for many years 
after service refutes aggravation).  

A February 1999 VA treatment record indicates that the 
veteran then reported a 10-year history of left knee pain.  A 
10-year history of symptoms would place the onset after the 
veteran's separation from service in July 1988.  Furthermore, 
the veteran's current statement is contradicted by the 
service medical records showing that his left knee complaints 
pre-dated active duty.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  In addition, 
his current statement is contradicted by the report of the 
April 1993 enlistment examination in which he denied any 
joint complaints.  For these reasons the Board finds that the 
veteran's report of his medical history is not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  Because the 
medical records show no complaints or clinical findings 
pertaining to the left knee for many years after the 
veteran's separation from service, and his report of the 
onset of knee pain is not probative, the Board finds that the 
evidence clearly and unmistakably shows that the left knee 
disability was not aggravated during service.

In summary, the probative evidence clearly and unmistakably 
shows that the osteochondritis dissecans in the left knee 
existed prior to entering service and was not aggravated 
during service.  Although the MRI in July 2001 also showed a 
tear in the lateral meniscus and a possible ligament tear, 
there is no medical evidence of an in-service injury to which 
those findings could be related.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for a left 
knee disorder.
New and Material Evidence

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156 (2005)).   Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

The service medical records show that no abnormalities in the 
feet were noted when the veteran was examined for entrance 
into service in January 1982.  In July 1986 he complained of 
pain from calluses on both feet, and was found to have 
hammertoes in digits 2-5 on both feet.  The calluses on his 
feet were debrided on a number of occasions, and in November 
1986 the podiatrist recommended that he have surgery to 
correct the deformity.  A July 1987 treatment record 
indicates that the veteran refused surgery, but he continued 
to receive treatment for the corns and calluses caused by the 
hammertoe deformities.  He appeared before an MRB in December 
1987 due to his foot problem, when he was found to have 
severe clawtoe deformities of both feet for the previous 
several years.  The MRB noted that his symptoms were 
aggravated by having to wear steel-toed flight-deck boots.  
The veteran was unable to stand or walk for a long period of 
time due to the pain of the clawtoe deformity when wearing 
the boots.  Examination revealed 90 degree extension 
contraction deformities of toes 2-5 on both feet, with large 
corns on the proximal interphalangeal joints of both feet 
that were exquisitely tender to touch.  The MRB recommended 
that the veteran be allowed to change his rate so that he 
could wear shoes other than the steel-toed boots.  The MRB 
also determined that the foot deformities existed prior to 
the veteran entering service and had not been aggravated 
during service.

The veteran initially claimed entitlement to service 
connection for his feet in July 1988, when he asserted that 
the pre-existing foot disability had been aggravated during 
service.  In a March 1989 rating decision the RO denied 
service connection for the bilateral clawtoe deformity on the 
basis that the disorder existed prior to entering service and 
had not been aggravated during service.  The veteran was 
notified of that decision and did not appeal, and that 
decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1988).

The veteran again claimed entitlement to service connection 
for the bilateral foot disability in April 1998.  He did not 
submit any evidence in conjunction with that claim, and in a 
May 1999 rating decision the RO determined that new and 
material evidence had not been received to reopen the 
previously denied claim.  The veteran was notified of that 
decision and did not appeal.  Although he submitted a 
statement in June 1999 in which he asked that his claim for 
service connection for the foot disability be reopened, that 
statement does not constitute a notice of disagreement with 
the May 1999 decision because he did not express disagreement 
with the decision nor indicate that he was seeking appellate 
review.  See Gallegos v. Gober, 289 F.3d 1309, 1314 (Fed. 
Cir. 2002); 38 C.F.R. § 20.201 (2005).  The Board finds, 
therefore, that the May 1999 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).

The evidence received subsequent to the May 1999 decision 
includes private medical records showing that in December 
1995 the veteran underwent the surgical correction of 
hammertoe deformities in digits 2-5 of both feet.  Other than 
indicating that he had complained of painful calluses on his 
feet for several years, the medical records do not reflect 
the onset or etiology of the bilateral foot disorder.  
Specifically, the records do not pertain to whether the 
hammertoes existed prior to the veteran entering service, or 
underwent an increase in severity during service.  The Board 
finds, therefore, that although the private medical records 
are new, they are not material because they do not indicate 
that the bilateral foot disorder was incurred in or 
aggravated by military service.  

The evidence also includes an October 1998 VA medical record 
showing that the veteran reported a 10-year history of pain 
in the feet.  This evidence is not new, in that the service 
medical records show that he then complained of pain in his 
feet.  Additional VA medical records documenting the 
treatment of painful calluses on the feet are not new and 
material because they do not show the onset or etiology for 
the foot disability.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993) (records of treatment and a diagnosis many years 
after service, which do not document any nexus to service, 
are not new and material).

In a June 2000 statement the veteran asserted that his foot 
disability was aggravated during service by having to wear 
the steel-toed boots.  Although the boots may have caused the 
deformity to become symptomatic, an exacerbation of symptoms 
does not constitute aggravation.  Green, 1 Vet. App. at 323.  
As a lay person the veteran is not competent to provide 
evidence of the foot disability undergoing an increase in 
severity during service.  Espiritu, 2 Vet. App. at 494.  For 
that reason the veteran's statements are not probative of the 
disability having been aggravated during service.  

In summary, none of the evidence presented by the veteran is 
probative of whether the disorder pre-existed service or was 
aggravated during service.  For that reason the Board finds 
that the evidence is not new and material, and the claim of 
entitlement to service connection for a bilateral foot 
disorder is not reopened.


ORDER

The claim of entitlement to service connection for a left 
knee disorder is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a bilateral foot 
disorder is not reopened.

REMAND

The veteran's service medical records indicate that in 
October 1985 he reported that a vent fell on his back, after 
which he had back pain.  Examination revealed a muscle spasm, 
and his complaints were then assessed as a contusion with low 
back pain.  Later in October 1985 he complained of low back 
pain after lifting a box, and he was again found to have a 
mild muscle spasm that was treated with physical therapy.  In 
January 1986 he fell out of his rack and again had a muscle 
spasm in the low back.  The service medical records make no 
further reference to any complaints or clinical findings 
pertaining to the low back, and examination of the spine on 
separation from service in July 1988 was normal.

The available medical records shows that in October 1998 the 
veteran reported having had low back pain for many years.  In 
February 1999 his complaints were assessed as chronic low 
back strain, and in June 1999 he reported having had back 
pain since 1985.  An MRI in June 1999 revealed degenerative 
disc disease at L4-L5.  The veteran contends that his current 
low back problems were caused by the in-service injuries.  As 
an alternative, he contends that the low back disability was 
caused or aggravated by favoring his service-connected right 
knee.  Because his claim is supported by medical evidence of 
a current diagnosis of a low back disorder and evidence of an 
in-service injury, a medical opinion is needed in order to 
determine whether the two are etiologically related.

The veteran also contends that his service-connected right 
knee disability has increased in severity, and warrants a 
higher rating than the 10 percent that has been assigned.  
His representative argues that he is entitled to separate 
ratings for the degenerative joint disease and instability in 
the knee in accordance with VAOPGCPREC 9-98.  Although the RO 
provided the veteran a VA medical examination in April 2001, 
the examiner did not review the claims file in conjunction 
with the examination.  Furthermore, it is not clear from the 
report of the examination whether the right knee disability 
is manifested by significant instability.  The Board finds, 
therefore, that an additional examination is needed.

Accordingly, these issues are remanded for the following:
1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA medical examination in order 
to determine the manifestations and 
severity of his right knee disability, 
and the etiology of his low back 
disorder.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the right knee and provide 
a diagnosis of any pathology found.  In 
examining the knee the examiner should 
document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should describe any subluxation 
or instability, crepitance, or locking, 
and also describe any functional loss 
pertaining to the knee.  If subluxation 
or instability is shown, the examiner 
should provide an opinion on whether it 
is slight, moderate, or severe.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the currently 
diagnosed low back disorder is 
etiologically related to the back 
injuries documented during service, or 
the service-connected right knee 
disability.  That opinion should be based 
on review of the evidence in the claims 
file and sound medical principles, and 
not on the veteran's reported history.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If the development results in 
the grant of service connection for the 
low back disorder, the RO should 
undertake any development needed in order 
to determine whether the veteran has 
temporomandibular joint disease with 
headaches that is etiologically related 
to the low back disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


